Citation Nr: 1047498	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The Veteran had active service from November 1961 to June 1967, 
including service in Vietnam from March 1964 to February 1965.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, denying service 
connection for hearing loss.

The Veteran testified before a Decision Review Officer (DRO) at 
the RO in October 2008.  A transcript of that hearing is 
contained in the claims file.  

The Board in March 2010 remanded the claim for additional 
development.  It now returns to the Board for further review.   

Following the Board's March 2010 remand, the RO by an April 2010 
decision granted service connection for tinnitus.  Hence, there 
is no longer a case in controversy as to that issue previously on 
appeal and remanded by the Board in March 2010.


FINDINGS OF FACT

1.  A preponderance of the competent and probative evidence of 
record is against findings that hearing loss developed in service 
or is otherwise causally related to service.

2.  Sensorineural hearing loss was not present to a disabling 
degree within the first post-service year.




CONCLUSION OF LAW

Bilateral hearing loss, to include sensorineural hearing loss, 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim 

can prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the 
claim for service connection for bilateral hearing loss.  A VCAA 
notice letter was sent in May 2007, prior to the RO's initial 
adjudication of the claim in July 2007.  This VCAA letter 
informed the Veteran of the notice and duty-to-assist provisions 
of the VCAA, of the bases of review, and of the information and 
evidence necessary to substantiate the claim.  He was also told 
by this letter that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connected benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Veteran was afforded Dingess-type notice in the May 
2007 VCAA letter.  To whatever extent such notice may have been 
deficient in this case, such deficiency would be harmless and 
moot, because the claim for service connection is herein denied.

The VCAA letter also requested that the Veteran advise of any VA 
and private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claim.  The Veteran's 
authorized representative replied in June 2007 that the Veteran 
had more evidence to submit.  However, no additional evidence 
from the Veteran or his representative was forthcoming,  other 
than his October 2008 testimony and submitted statements in the 
course of the appeal.  The Veteran had previously submitted a 
private audiologist's examination and opinion letter, which are 
discussed infra.  VA treatment records, as well as service 
treatment records (STRs) and service examination records, were 
obtained and associated with the claims file.  

The Veteran was appropriately informed, including by the appealed 
rating decision,  an SOC, and SSOCs, of records obtained, and, by 
implication, of records not obtained.  He was also adequately 
informed of the importance of obtaining all relevant records, and 
of his ultimate responsibility to see that records are obtained 
in furtherance of his claim.  In the absence of any report or 
indication of additional relevant records not yet obtained 
relevant to the appealed claim, VA need not assist the Veteran in 
soliciting any additional records and need not seek to obtain any 
for association with the claims file prior to the Board's 
adjudication of the claim adjudicated herein.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded VA examinations in June 2007 and June 
2010 addressing his claimed bilateral hearing loss and its 
causes, i.e., whether it is causally related to service and noise 
exposures in service.  The Board finds that these VA 
examinations, taken together with the balance of the evidence of 
record, including VA treatment records and STRs, are adequate for 
the Board's adjudication of the appealed claim for service 
connection for bilateral hearing loss.  See 38 C.F.R. §§ 4.1, 
4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating 
that once VA undertakes the effort to provide an examination when 
developing a claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant as to why one will not or cannot be provided).  As 
discussed infra, these examinations, taken together, considered 
the Veteran's history of sustaining acoustic trauma in service 
including as a helicopter pilot in Vietnam and otherwise due to 
exposure to aircraft noise and artillery fire noise, and 
determined that these exposures did not cause the Veteran's 
bilateral hearing loss, based on audiometric readings from 
service clearly showing the absence of any hearing impairment.  
Also as discussed infra, the Board finds that these examiners 
adequately considered and addressed the findings and opinions 
presented in the balance of the record, including the private 
audiologist's January 2007 opinion.  As discussed below, the 
evidentiary record as a whole presents no indication that the VA 
examination reports and opinions obtained are insufficient for 
the Board's adjudication herein.  

In the absence of any indication that the above-noted VA 
examinations, taken together, did not provide a thorough and 
carefully reasoned evaluation of the current disability and the 
question of a relationship to the Veteran's service, the Board 
accordingly concludes that there remains no unaddressed question 
of fact that requires resolution by any further VA examination.  
Hence, based on satisfactory development and adequacy of the VA 
examinations already obtained, the Board finds that no further VA 
examination is required prior to the Board's adjudication of the 
appealed claim.  38 C.F.R. § 3.159(c)(4); McLendon.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim adjudicated herein. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  Neither 
the Veteran nor his representative has presented any avenues of 
evidentiary development presenting a reasonable possibility of 
furthering the claim which the RO or Appeals Management Center 
(AMC) has not pursued by query.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests would 
further the claim being decided herein.  38 U.S.C.A. § 5103A 
(a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claims by statements and testimony, 
including at a hearing conducted before a DRO at the RO in 
October 2008.  There has been no expressed indication that the 
Veteran desires a further opportunity to address his claim 
adjudicated herein.

The Board also finds that the development required by the Board's 
March 2010 remand has been substantially fulfilled.  This 
included asking the Veteran for any additional evidence of 
hearing impairment from service onward, obtaining an additional 
VA examination to address questions of etiology of current 
bilateral hearing loss, and readjudication of the claim by the RO 
or AMC.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required pursuant to Stegall v. West, 
11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

In summary, in this case, with regard to the service connection 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the service connection claim 
at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.


II.  Claim for Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system (e.g., 
sensorineural hearing loss), become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.  

The threshold for normal hearing is from 0 to 20 decibels (dB) 
with higher thresholds indicating some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 hertz (Hz) 
is 40 decibels (dB) or greater, or where the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 dB or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2010).

The STRs and service examination records do not reflect any 
findings of hearing impairment.  The threshold criteria for some 
degree of hearing loss under Hensley are not met by any recorded 
audiometric findings in service, and service records otherwise do 
not indicate any hearing impairment.  

It is assumed that service department audiometric tests prior to 
October 31, 1967, were in "ASA" units, and require conversion 
to ISO units.  The last two service examination audiometric tests 
were conducted in conjunction with medical examinations in 
December 1966 and April 1967 (the latter being the Veteran's 
service separation examination), and they reflect the following 
pure tone thresholds, in decibels, after conversion to ISO units:





HERTZ




500
100
0
2000
300
0
400
0
December 
1966
RIGHT
10
10
0
5
5

LEFT
15
0
0
5
5
April 1967
RIGHT
15
10
10
--
5

LEFT
20
15
10
--
5

No readings were provided at 3000 Hz for the April 1967 
examination.   

These readings from December 1966 and April 1967 were consistent 
with other, prior readings from service also showing no readings 
at any hertz levels (after conversion to ISO units) meeting the 
Hensley criteria for hearing impairment.  

The Board acknowledges the Veteran's exposure to noise in 
service, including as a helicopter pilot in Vietnam.  However, 
all of the multiple documented audiometric readings from service, 
including those following his return from Vietnam, are negative 
for audiological impairment.  The Veteran also did not assert in 
service, including in reports of medical history, any history of 
hearing difficulty.

Hearing impairment was not shown for years after service.   At 
his October 2008 hearing before the Decision Review Officer, the 
Veteran testified that while serving as a helicopter pilot in 
Vietnam he wore a helmet with built-in earphones, and said they 
were for communication rather than hearing protection.  He added 
that he had approximately 800 hours of combat flying.  He also 
testified to flying on a few occasions on gunships when they did 
not have enough pilots, and being exposed to firing noise from M-
60 machine guns on board.  He provided additional testimony 
regarding further flight time as a service helicopter pilot 
stateside.  


Also at the DRO hearing, he testified to the effect that he his 
hearing loss and tinnitus difficulties had begun when he left 
service in 1967.  However, the Veteran has provided no evidence 
to corroborate this assertion.  The Veteran is competent to 
provide as evidence statements of his subjective impression of 
the presence or absence of a hearing impairment at a given time.  
However, the credibility of his assertion of hearing loss dating 
from service is brought into question by the lapse of decades 
between the time the Veteran allegedly began having hearing 
difficulties and any assertion or documentation of hearing loss.  
See 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 
2000) (it is proper to consider Veteran's entire medical history, 
including lengthy period with absence of complaints).  The 
credibility of the assertion  is also questionable based on the 
conflicting objective, contemporaneous evidence from the service 
hearing tests in December 1966 and April 1967, with no hearing 
impairment shown on these tests or any prior service audiometric 
tests.  

The Board finds that this contemporaneous objective evidence from 
the time of service separation, taken together with the lapse of 
decades between the time of the now-asserted onset of hearing 
difficulties (around the time of separation from service) and any 
subjective assetion or objective evidence of such impairment, 
outweigh this credibility-impaired assertion of the Veteran that 
his hearing loss (and tinnitus) began around the time of service 
separation.  

The Veteran submitted a private audiometric testing report date 
in January 2007.  
Upon that audiological evaluation in January 2007,  pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
15
15
60
65
75
54
LEFT
75
90
110+
110+
110+
105+

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 38 percent in the left ear.  The 
examining audiologist assessed sensorineural hearing loss, with 
severe to profound high frequency hearing loss in the right ear, 
and severe to profound hearing loss "across the frequency 
range" in the left ear.  

The private audiologist provided a January 2007 opinion that it 
was at least as likely as not that the Veteran's bilateral 
hearing loss had its onset in service, based on the absence of 
audiometric readings at 3000 Hz and 6000 Hz at the service 
separation examination in April 1967.  The private audiologist 
also noted the Veteran's self report of having had shingles in 
the past, and opined that this may have caused the Veteran's left 
ear hearing loss and his tinnitus.

The objective findings of the private audiologist in January 2007 
were reasonably consistent with those upon subsequent VA 
audiology examinations for compensation purposes in June 2007 and 
June 2010.  On these VA audiological evaluations, pure tone 
thresholds, in decibels, were as follows:




HERTZ



Exam    
Date
Ear
500
1000
2000
3000
4000
Average
1000 - 
4000
June 
2007
RIGHT
15
15
60
65
65
51

LEFT
65
60
105+
105+
105+
94+
June 
2010
RIGHT
10
10
65
70
80
56

LEFT
65
100
105+
105+
105+
104+

Speech audiometry in June 2007 revealed speech recognition 
ability of 100 percent in the right ear and of 92 percent in the 
left ear.  Speech audiometry in June 2010 revealed speech 
recognition ability of 100 percent in the right ear and of zero 
percent in the left ear. 

The June 2007 examiner noted the Veteran's service history 
including exposure to noise from use of weapons and from 
helicopter training and serving as a helicopter pilot in Vietnam, 
with use of a helmet.  The examiner noted the Veteran's self-
report of only occasional noise exposure from bird hunting, with 
ear protection, 

after service.  The Veteran reported a long history of bilateral 
progressive hearing loss and tinnitus.  He reported being 
uncertain of the time of onset of his asymmetrical hearing loss 
in the left ear.  The examiner assessed right side high frequency 
sensorineural hearing loss and left side severe to profound 
hearing loss.  

The June 2007 examiner reviewed the claims file and observed that 
service audiometric findings were normal and the Veteran had 
denied hearing loss upon his service separation report of medical 
history in April 1967.  The examiner noted the letter provided by 
the private audiologist in January, opining in favor of in-
service onset of the Veteran's hearing loss, but contrarily 
concluded, in concurrence with the VA audiologist who conducted 
the June 2007 testing, that the STRs provide "overwhelming 
evidence" that the Veteran did not incur hearing loss in 
service, with "absolutely no threshold shifts at any time while 
on active duty."  The examiner added that there is "absolutely 
no reason to think otherwise," and expressed strong disagreement 
with the private audiologist's statement that the absence of an 
audiometric reading at 3000 Hz "on only one occasion" should 
support service connection.  The examiner further opined that 
current hearing loss would not be related to service or any in-
service event.  The examiner elaborated that, despite the 
Veteran's "significant military acoustic trauma," the evidence 
presented was "clear and convincing evidence" that current 
hearing loss was incurred after service, and would serve against 
any contention that hearing loss was incurred in service.  

The June 2010 VA examiner similarly reviewed the claims file and 
its documentation of normal hearing from the beginning through to 
the end of the Veteran's service, as shown on service audiometric 
examinations.  The examiner further noted that the Veteran had a 
history of acoustic neuroma in the left ear eight years before, 
which the examiner concluded was consistent with the level of 
hearing loss present in that ear.  The examiner acknowledged the 
Veteran's exposure to helicopter and artillery noise in service, 
but noted that the Veteran had no threshold shifts upon testing 
in service, leading the examiner to conclude that the Veteran's 
hearing loss developed after service and that it is not at least 
as likely as not that the Veteran's hearing loss of either ear is 
related to service.  

Although the Board notes the January 2007 private audiologist's 
statement that past shingles may have caused the Veteran's left 
ear hearing loss, that equivocal "may" does not serve as a 
sufficiently positive statement of medical opinion to support the 
claim.  Concerning this, the Board notes that a "possible" 
connection or one based on "speculation" is too tenuous a basis 
on which to grant service connection.  The reasonable-doubt 
doctrine requires that there be a "substantial" doubt and "one 
within the range of probability as distinguished from pure 
speculation or remote possibility." 38 C.F.R. § 3.102; see 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to Veteran's claim that does little more than suggest 
possibility that disability might have been caused by service 
incidents is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or may 
not" be related to service is too speculative to establish any 
such relationship).  Contrarily, the June 2010 VA examiner's 
attribution of the Veteran's left ear hearing loss was not so 
equivocal, finding that the hearing loss was "consistent" with 
the history of a post-service left ear acoustic neuroma.  
Accordingly, the Board relies on the VA examiner's attribution of 
the left ear hearing loss to the acoustic neuroma, and does not 
rely on the equivocal "may have caused" of the January 2001 
audiologist to support any link between the current left ear 
hearing loss and any past episode of shingles.  

Treatment evidence of record showing the Veteran's bilateral 
hearing loss in recent years serves only to support the presence 
of bilateral hearing loss currently, which is not disputed in 
this case.  

The Board has carefully reviewed the record and must concur with 
the conclusions of the June 2007 and June 2010 VA examiners to 
the effect that the preponderant weight of the medical and other 
evidence of record is to the effect that the Veteran's bilateral 
hearing loss developed years after service and was not causally 
related to service.  


The Board is similarly in agreement with these examiners in 
concluding that the reasoning supporting the January 2007 private 
audiologist's opinion is specious.  The failure to provide 
readings at 3000 and 6000 Hz in April 1967 is hardly evidence 
supporting the presence of hearing loss in service.  Moreover, in 
this case there was where another service examination only months 
earlier, in December 1966, which showed no hearing impairment, 
and that December 1966 examination did include readings at 3000 
and 6000 Hz, none showing hearing impairment.  Thus, while the 
January 2007 private audiologist was competent to provide an 
opinion as to etiology of the Veteran's bilateral hearing loss, 
the credibility of her opinion is entirely undermined by her 
unjustifiable reliance on the absence of readings at 3000 and 
6000 Hz at the April 1967 service separation examination.  

Thus relying significantly on the concordant, competent, and 
entirely credible June 2007 and June 2010 VA examination reports, 
the Board accordingly finds the evidence preponderates against 
the Veteran's current bilateral hearing loss having developed in 
service or otherwise being causally related to service.  As 
already discussed, the Board affords little (and considerably 
outweighed) credibility to the Veteran's statement regarding 
development of hearing difficulty around the time of service 
separation, and affords no credibility to the January 2007 
private audiologist's opinion regarding etiology of the Veteran's 
bilateral hearing loss.  The Board thus concludes that the 
evidence preponderates against the claim for service connection 
for bilateral hearing loss on a direct basis.  38 C.F.R. § 3.303.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With the weight of credible evidence against the presence of 
hearing loss of either ear to a disabling degree within the first 
post-service year, the Board finds that service connection for 
bilateral hearing loss on a first-year-post-service presumptive 
basis is also not warranted.   38 C.F.R. §§ 3.307, 3.309.  




ORDER

Service connection for bilateral hearing loss is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


